Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on November 30, 2020.

2. Claims 21-40 have been examined. 

Claim Objection
3. Claims 33-37 should be system claims, but not method claims.

Allowable Subject Matter
4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 22 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 21, further comprising: filtering, by the one or more processors, the first information based on the set of rules, wherein first information comprises a first trace identifier; and filtering, by the one or more processors, the second information based on the set of rules, and wherein second information comprises a second trace identifier,” which are not found in the prior art of record.
Incorporating claim 22 into claims 21, 32, and 38 would put the case in condition for allowance.

5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 27 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 26, wherein segmenting the grouped information into user device segments is further based on the executing application successful traces,” which are not found in the prior art of record.
Incorporating intervening claims 25-26 and claim 27 into claims 21, 32, and 38 would put the case in condition for allowance.

6. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 29 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 28, wherein segmenting the grouped information into metadata segments is further based on the executing application successful traces,” which are not found in the prior art of record.
Incorporating intervening claim 28 and claim 29 into claims 21, 32, and 38 would put the case in condition for allowance.

7. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 33 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “filter the first information based on the set of rules, wherein first information comprises a first trace identifier; filter the second information based on the set of rules, and wherein second information comprises a second trace identifier; and update the set of rules based on at least one of the first information or the second information,” which are not found in the prior art of record.
Incorporating claim 33 into claims 21, 32, and 38 would put the case in condition for allowance.
Claim 39 recites similar features and is also allowable.



The primary reason for allowance of the claims in this case, is the inclusion of the limitations “segment the grouped information into user device segments based on the plurality of user device information, wherein segmenting the grouped information into user device segments 1s further based on the executing application successful traces; and segment the grouped information into metadata segments based on metadata information, wherein segmenting the grouped information into metadata segments is further based on the executing application successful traces,” which are not found in the prior art of record.
Incorporating claim 35 into claims 21, 32, and 38 would put the case in condition for allowance.
Claim 40 recites similar features and is also allowable.


Claim Rejections – 35 USC §101
9. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Please note that the specification defines:
[0056] Implementations of the subject matter and the operations described in this specification can be implemented in ... The computer storage medium may be tangible and non-transitory. (may be or may be not)

Claims 38-40 are directed to a computer readable storage medium, which may include transitory medium.
	A computer readable medium product is a tangible physical article or object, some form of matter, which a signal is not. That the other two product classes, machine and 
Please see at least:
	Sec. 101 – see MPEP 2106;
	Subject Matter Eligibility of Computer Readable Media signed by Director Kappos on January 26, 2010; and
 	Interim Patent Subject Matter Eligibility singed by Deputy Commissioner for Patent Examination Policy Hirschfeld on August 24, 2009.

	Under the principles of compact prosecution, claims have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
One or more non-transitory computer-readable storage media . . .
One or more computer-readable storage [[media]]memories . . .


Claim Rejections – 35 USC §112
10. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11. Claims 31 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "likely" in claims 31 and 37 is a relative term which renders the claim indefinite.  The term "likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections – 35 USC §102
12. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. Claims 21, 23, 24, 30, 32, 36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0137182 to Zhang et al. (hereafter “Zhang”).

Claim 21. 
Zhang discloses a method of processing traces, comprising:
capturing, by one or more processors, first information from an executing application (FIG.12, block 1206 and related text, a first error report having different errors);
capturing, by the one or more processors, second information from the executing application (FIG.12, block 1206 and related text, a second error report having different errors); and
grouping, by the one or more processors, the first information and the second information (FIG.12, block 1210 and related text, combine the first and second error reports into meta-buckets)
based on a set of rules (0006, 0021, 0023, 0027)
identifying common trace information between the first information and the second information (FIG.12, block 1214, 0003, 0027, identify (common) underlying errors in meta-buckets from the first and second error reports).

Claim 23. 
Zhang discloses the method of claim 22, wherein the set of rules excludes information common to all instances of the executing application (0006, 0021, 0023, 0027,  rules do not include information common to all instances of the application under test).

Claim 24.
Zhang discloses the method of claim 23, further comprising: updating, by the one or more processors, the set of rules based on at least one of the first information or the second information (0022, 0044, 0045, 0048, 0049).

Claim 30. 
Zhang discloses the method of claim 21, where the executing application is executed on a remote device, and wherein the first information and the second information comprises periodic captures of an execution status for the executing application, and wherein the first information and the second information is associated with an objective (0031, 0044, 0049).

Claim 32.
Claim 32 is a system version, which recite(s) the same limitations as those of claim 21, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 32.

Claim 36.
Claim 36 is a system version, which recite(s) the same limitations as those of claim 30, wherein all claimed limitations have been addressed and/or set forth above. 

Claim 38.
Claim 38 is a storage medium version, which recite(s) the same limitations as those of claim 21, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 38.



Claim Rejections – 35 USC §103
14. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15. Claims 25, 26, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 2008/0005281 to Hsueh et al. (hereafter “Hsueh”), and further in view of US 9,639,412 to Levy et al. (hereafter “Levy”).

Claim 25. 
 the method of claim 21, wherein grouping the first information and the second information generates grouped information (0022, 0044, 0045, 0048, 0049).

Zhang does not disclose a plurality of user device information.
However, Hsueh further discloses a plurality of user device information (0028).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hsueh’s teaching into Zhang‘s teaching.  One would have been motivated to do so to compare device manufacturers as suggested by Hsueh (0028).

Zhang and Hsueh do not disclose metadata information.
However, Levy further discloses metadata information (FIG.23 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Levy’s teaching into Zhang and Hsueh‘s teaching.  One would have been motivated to do so to collect all types of information in performance reports as suggested by Levy (col.27).

Claim 26. 
Zhang does not disclose the method of claim 25, further comprising: segmenting, by the one or more processors, the grouped information into user device segments based on the plurality of user device information.
However, Hsueh further discloses segmenting, by the one or more processors, the grouped information into user device segments based on the plurality of user device information (0028).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hsueh’s teaching into Zhang‘s teaching.  One would have been motivated to do so to compare device manufacturers as suggested by Hsueh (0028).

Claim 28. 
 the method of claim 21, further comprising: segmenting, by the one or more processors, the grouped information into metadata segments based on metadata information.
However, Hsueh further discloses segmenting, by the one or more processors, the grouped information into user device segments based on the plurality of user device information (0028).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hsueh’s teaching into Zhang‘s teaching.  One would have been motivated to do so to compare device manufacturers as suggested by Hsueh (0028).

Zhang and Hsueh do not disclose metadata information.
However, Levy further discloses metadata information (FIG.23 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Levy’s teaching into Zhang and Hsueh‘s teaching.  One would have been motivated to do so to collect all types of information in performance reports as suggested by Levy (col.27).

Claim 34.
Claim 34 is a system version, which recite(s) the same limitations as those of claim 25, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 34.


Conclusion
16. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.

The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192